
	
		II
		Calendar No. 530
		111th CONGRESS
		2d Session
		S. 1787
		[Report No. 111–260]
		IN THE SENATE OF THE UNITED STATES
		
			October 14, 2009
			Mr. Bingaman (for
			 himself and Mr. Udall of Colorado)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To reauthorize the Federal Land Transaction Facilitation
		  Act, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Federal Land Transaction
			 Facilitation Act Reauthorization of 2009.
		2.Federal Land
			 Transaction Facilitation ActThe Federal Land Transaction Facilitation
			 Act is amended—
			(1)in section 203(2)
			 (43 U.S.C. 2302(2)), by striking on the date of enactment of this Act
			 was and inserting is;
			(2)in section 205
			 (43 U.S.C. 2304)—
				(A)in subsection
			 (a), by striking this Act and inserting the Federal Land
			 Transaction Facilitation Act Reauthorization of 2009; and
				(B)by striking
			 subsection (d);
				(B)in subsection (d), by
			 striking 10 and inserting 20;
				(3)in section 206
			 (43 U.S.C. 2305), by striking subsection (f); and
			(4)in section 207(b)
			 (43 U.S.C. 2306(b))—
				(A)in paragraph (1),
			 by striking ; or and inserting a semicolon;
				(A)in paragraph (1)—
					(i)by striking
			 96–568 and inserting 96–586; and
					(ii)by striking ;
			 or and inserting a semicolon;
					(B)in paragraph
			 (2)—
					(i)by
			 inserting Public Law 105–263; before 112 Stat.;
			 and
					(ii)by
			 striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
					
						(3)the White Pine
				County Conservation, Recreation, and Development Act of 2006 (Public Law
				109–432; 120 Stat. 3028);
				or
						(4)the Lincoln
				County Conservation, Recreation, and Development Act of 2004 (Public Law
				108–424; 118 Stat.
				2403).”.108–424; 118 Stat.
				2403);
						(5)subtitle F of title I of
				the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note; Public Law
				111–11);
						(6)subtitle O of title I of
				the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www note, 1132
				note; Public Law 111–11);
						(7)section 2601 of the
				Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1108);
				or
						(8)section 2606 of the
				Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
				1121).
						.
				
	
		August 5, 2010
		Reported with amendments
	
